Citation Nr: 0933105	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability, diagnosed as degenerative joint disease, and if 
so whether the claim should be granted. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran served on active duty from September 1951 to 
September 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The (reopened) issue of entitlement to service connection for 
a right knee disability (degenerative joint disease) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disability, diagnosed as degenerative joint disease, in a 
rating decision issued in October 1994.  The Veteran did not 
appeal.  

2.  Evidence received since October 1994 is neither 
cumulative nor redundant, presents information that tends to 
substantiate the Veteran's claim, and tends to raise a 
reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1.  The RO rating decision in October 1994 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 
(2009).

2.  Evidence received since April 2002 is new and material 
for the purpose of reopening the claim of service connection 
for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the Veteran's petition 
to reopen the claim for service connection for a right knee 
disability, VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  38 U.S.C. § 5103A(f).  

However, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran's petition to reopen his claim, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that there is no 
prejudice to the Veteran in proceeding, at this juncture, 
with an appellate decision as to the petition to reopen a 
previously-denied claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

The Veteran submitted a claim for service connection for a 
right knee disability in March 1994.  The RO issued a rating 
decision in October 1994 that denied service connection for a 
right knee disability based on the RO's finding that there 
was no evidence of a right knee injury during service and no 
evidence of continued treatment for the right knee from the 
time of separation to 1994.   

The Veteran was notified of the denial by a letter in October 
1994 but he did not appeal.  Accordingly, that rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1100.  

The Veteran applied to reopen his claim of service connection 
for right knee disability in April 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the October 1994 rating 
decision included the following: separation examination dated 
September 1, 1953; medical records from Baptist Medical 
Center dated January 12 to January 18, 1987; records from the 
Birmingham, Alabama, VAMC, dated June 1987 and March 1994; 
private treatment records from Dr. Lodewick dated May 1994; 
and report of VA examination dated June 1994.  

The evidence associated with the file since the October 1994 
rating decision includes the following: a lay statement from 
the Veteran's wife dated April 2005; medical records from St. 
Vincents Hospital, dated April 1999 to June 2005; copies of 
"morning reports" and "sick reports" dated in September 
1952; statements from the Veteran dated August 2006, April 
2007 and October 2008; and a statement from D. Blue, R.N., 
dated April 2008. 

The Board has thoroughly reviewed the above evidence 
associated with the claims file subsequent to the October 
1994 decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a right 
knee disability.  In particular, the "morning reports" and 
"sick reports" furnished by the National Personnel Records 
Center (NPRC) show that the Veteran was assigned to a truck 
convoy in Baumholder, Germany, on September 28/29 in 1952; 
that he was injured in the line of duty on September 29, 
1952; and that he was assigned "sick in quarters" at the 
post dispensary.  This evidence is certainly new, in that it 
was not previously of record. 

As to the question of materiality, the Board notes that the 
Veteran's service treatment records are presumed to have been 
destroyed in a fire at the NPRC facility.  See Letter from 
the NPRC, dated August 2006.  The Board has a heightened duty 
in a case where the service medical records are presumed 
destroyed. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The recently submitted "morning reports" and 
"sick reports" do not indicate a specific diagnosis/injury; 
nevertheless, the reports do show that the Veteran was 
injured in the line of duty in September 1952.  These reports 
are also highly corroborative of the Veteran's longstanding 
contentions that he injured his knee on a tank in-service; 
that he was initially treated in Germany in August 1952.  See 
REMAND, infra.  Such service records, when considered with 
previous evidence of record (or lack thereof), relate to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that both "new" and 
"material" evidence has been submitted to reopen the 
Veteran's claim.  

Additionally, while the Veteran's wife is not competent to 
establish a link between his current right knee disability 
and the Veteran's military service, she is competent to offer 
statements of first-hand knowledge of continuing symptoms of 
right knee pain since separation from service in 1953.  
Indeed, the Veteran's wife stated that she has been married 
to the Veteran since 1951 and she is "very aware of the 
[knee] pain and suffering that he has gone through over the 
years." See Statement from E. G., April 2005.  Given the 
presumed credibility, the newly submitted statement from the 
Veteran's wife, in particular, indicates a continuity of 
symptoms post-service.  This raises a reasonable possibility 
of substantiating the claims for service connection, and is 
sufficient to reopen claim as well.

Therefore, the Board accordingly finds that new and material 
evidence has been submitted to reopen the previously-denied 
claim of service connection for a right knee disability.  


ORDER

As new and material evidence to reopen the claim of service 
connection for a right knee disability has been received, the 
appeal to this extent is allowed subject to further 
development as discussed hereinbelow.  


REMAND

At the outset, the Board again notes that correspondence of 
record from the NPRC indicate that the Veteran's service 
treatment records are fire-related, save a September 1953 
report of clinical separation examination, and are presumed 
to have been destroyed in a fire at the NPRC facility.  Under 
these circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. See O'Hare, supra 
(finding that the BVA has a heightened duty in a case where 
the service medical records are presumed destroyed).

Since the filing of his original claim for service connection 
in 1994 to the present, the Veteran has consistently 
maintained that he injured his right knee in August/September 
1952 while in-service.  In particular, he asserts that he was 
riding on an Army tank in the "French Zone," when injured 
his right knee so severely upon dismount that he had to be 
transferred to the hospital in Baumholder, Germany for 
treatment.  He states that he underwent right knee surgery in 
September 1952.   

The RO has not attempted to obtain these hospitalization 
records.  On remand, the RO should determine the appropriate 
source for obtaining records from the U.S. Army Hospital in 
Baumholder, Germany, and specifically request if they have 
records showing inpatient treatment for the Veteran at that 
facility in August through October 1952. 

Also, given the favorable action in reopening the Veteran's 
claim of service connection for a right knee disability, the 
Board finds the Veteran should be afforded a VA examination 
in order to ascertain the likely etiology of the claimed 
right knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should make all reasonable 
efforts to obtain the "clinical records" 
of the Veteran's hospitalization in 
Baumholder, Germany sometime around 
September 1952 for right knee surgery.  
All available records should be associated 
with the Veteran's claims folder.

2. The RO should take appropriate steps to 
contact the Veteran in order to request 
that he provide information referable to 
any previously unobtained records dealing 
with treatment for the claimed right knee 
disability that are not already of record.  
Based on his response, the RO should 
attempt to obtain copies of clinical 
records from any identified treatment 
source.  

3. The RO then should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
right knee disability.  All indicated 
studies must be performed.  The examiner 
should elicit from the Veteran and record 
a complete clinical history referable to 
the condition.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Based on his/her review of the case and 
examination of the Veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran has a current right knee 
disability that is due to accident or 
injury in service.  The examiner should 
attempt to determine what kind of surgery 
the Veteran had in service and comment on 
the Veteran's statements as to how the 
knee was injured.  

4. Following completion of all indicated 
development, the RO should undertake to 
review the Veteran's claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and an opportunity 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


